                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF HAWAI‘I


    DAVID G. BYLSMA,                                    Case No. 19-cv-00611-DKW-RT

                   Plaintiff,                           ORDER (1) GRANTING
                                                        APPLICATION TO PROCEED
           v.                                           WITHOUT PREPAYMENT OF
                                                        FEES OR COSTS; AND (2)
    STATE OF HAWAII, et al.,                            DISMISSING ACTION IN PART
                                                        WITH LEAVE TO AMEND.1
                   Defendants.



          On November 7, 2019, Plaintiff David G. Bylsma, proceeding pro se, filed an

application to proceed in forma pauperis (“IFP Application”), as well as a civil

complaint against the State of Hawaii, the Hawaii Department of Human Services

Pohulani Processing Center and the Administrative Appeals Office (DHS),

Governor David Ige, and several DHS employees.                           Dkt. No. 1.         Bylsma

subsequently filed an “updated” IFP Application. Dkt. No. 6. Because the IFP

Application reflects that Bylsma does not have the ability to pay the filing fee in this

case, the Court GRANTS the IFP Application. However, because Bylsma has




1
    Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
    hearing.
sufficiently alleged only one cognizable claim in the complaint, his other asserted

claims are DISMISSED, albeit with leave to amend to the extent permitted herein.2

I.        The IFP Application

          Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay.                   See 28 U.S.C. §1915(a)(1).                While

Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

must nonetheless show that he is “unable to pay such fees or give security therefor,”

28 U.S.C. § 1915(a).

          Here, Bylsma has made the required showing under Section 1915(a). In the

IFP Application, Dkt. No. 6, Bylsma states that he is self-employed and earns around

$350 per month. Further, Bylsma states that he receives no other income and has

$350 in a checking or savings account. In light of these figures, Bylsma’s income

falls below the poverty threshold identified by the Department of Health and Human

Services’ (“HHS”) 2019 Poverty Guidelines.                     See HHS Poverty Guidelines,

available at: https://aspe.hhs.gov/poverty-guidelines. In addition, Bylsma has


2
    The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
    screening and can order the dismissal of any claims it finds “frivolous or malicious”; “fails to
    state a claim on which relief may be granted”; or “seeks monetary relief against a defendant
    who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
                                                    2
insufficient assets to provide security. As a result, the Court GRANTS the IFP

Application, Dkt. No. 6.

II.   Screening

      The standard for dismissal under Fed.R.Civ.P. 12(b)(6) and under 28 U.S.C.

Section 1915(e)(2)(B) is the same. Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998); Jones v. Schwarzenegger, 723 F.App’x 523, 524 (9th Cir. 2018); see also

Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (same standard under

Section 1915A). The Court must take the allegations in the complaint as true,

excluding those allegations that are merely conclusory, and if the complaint does not

“contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” the Court must dismiss the action. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). Although the Court liberally construes a pro se Complaint,

Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987), the Court cannot act as

counsel for a pro se litigant, such as by supplying the essential elements of a claim.

Pliler v. Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska,

673 F.2d 266, 268 (9th Cir. 1982).




                                           3
          A.      Bylsma’s Claims

          The thrust of Bylsma’s Complaint, Dkt. No. 1, is that Defendants wrongfully

withheld his SNAP benefits, id. at ¶¶ 7, 22–23, 32, and have yet to reimburse his

SNAP account for the $1,200 in medical expenses that he paid out of pocket. 3

Bylsma asserts claims for compensatory and injunctive relief under 42 U.S.C.

Section 1983; Title II of the Americans with Disabilities Act (ADA), 42 U.S.C. §

12131 et seq.; and Section 504 of the Rehabilitation Act (RA), 29 U.S.C. § 794.

The individual “defendants are all being sued in their official capacit[ies] only.”

Dkt. No. 6, ¶¶ 2–3. For the reasons that follow, Bylsma has only alleged one

plausible claim: A claim under 42 U.S.C. Section 1983 for prospective injunctive

relief against the DHS employee Defendants.

          1. Section 1983 Claims

          First, “a State is not a person” for purposes of 42 U.S.C. Section 1983. Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989); cf. Crumpton v. Gates, 947


3
    The Supplemental Nutritional Assistance Program (SNAP), 7 U.S.C. §§ 2011 et seq., commonly
    known as “food stamps,” was established by Congress “to safeguard the health and well-being
    of the Nation’s population by raising levels of nutrition among low-income households.” 7
    U.S.C. § 2011. Although there is some federal agency involvement in administering the SNAP
    program, see 7 U.S.C. §§ 2018, 2019, 2021; Irobe v. United States Dep’t of Agric., 890 F.3d
    371, 375 (1st Cir. 2018), state and local agencies are responsible for determining eligibility and
    distributing SNAP benefits to participants. 7 U.S.C. §§ 2013, 2020(a), (d), (e). Participating
    States receive federal funding for SNAP benefits and 50% of the costs to administer the
    program. 7 U.S.C. §§ 2013(a), 2025. In return, States must administer their programs in
    accordance with federal statutory and regulatory requirements. See 7 U.S.C. §§ 2014–2015,
    2020(e); 7 C.F.R. § 273.2.
                                                    4
F.2d 1418, 1420 (9th Cir. 1991) (listing elements for Section 1983 claim). Second,

the majority of Bylsma’s Section 1983 claims are barred by the Eleventh

Amendment.      Absent a valid federal statute unequivocally waiving a State’s

Eleventh Amendment immunity from suit, “a suit in which the State or one of its

agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment . . . regardless of the nature of the relief sought.” See Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); Sossamon v. Texas, 563 U.S.

277, 284–85 (2011) (“A State’s consent to suit must be unequivocally expressed in

the text of the relevant statute . . .”); Sato v. Orange Cty. Dep’t of Educ., 861 F.3d

923, 928 (9th Cir. 2017) (reiterating that “agencies of the state are immune under the

Eleventh Amendment from private damages or suits for injunctive relief brought in

federal court.”), cert. denied, 138 S. Ct. 459 (2017). Hawaii’s DHS is clearly an

arm of the State. See Sato, 861 F.3d at 928–34 (listing five factors considered in

determining whether a government entity is an arm of the State, “the most important”

of which is whether a judgment will be satisfied out of State funds). And Section

1983 does not override a State’s sovereign immunity. Will, 491 U.S. at 67–68;

Stilwell v. City of Williams, 831 F.3d 1234, 1245 (9th Cir. 2016). Therefore,

Bylsma’s Section 1983 claims against Hawaii and DHS are barred by the Eleventh

Amendment. Because this defect cannot “possibly be cured by the allegation of


                                          5
other facts,” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Lucas v. Dep’t of

Corr., 66 F.3d 245, 248 (9th Cir.1995), Bylsma’s Section 1983 claim against DHS

and Hawaii is DISMISSED WITHOUT LEAVE TO AMEND.

        Third, “[a] suit [for damages] against a state official in his or her official

capacity . . . is no different from a suit against the State itself,” Will, 491 U.S. at 71

& n.10; cf. Hafer v. Melo, 502 U.S. 21, 30–31 (1991), except that when a state

official is sued in their official capacity, claims for prospective injunctive relief are

not barred by the Eleventh Amendment. Will, 491 U.S. at 66; Arizonans for Official

English v. Arizona, 520 U.S. 43, 69 n.24 (1997); Pennhurst, 465 U.S. at 102–03;

N.E. Med. Servs., Inc. v. Cal. Dep’t of Health Care Servs., Health & Human Servs.

Agency, Cal. 712 F.3d 461, 466 (9th Cir. 2013).4 As such, Bylsma’s claims for

prospective injunctive relief against the individual DHS employee Defendants may

go forward, Dkt. No. 1, ¶ 51(d)–(e),5 but Bylsma’s claims for monetary relief under

Section 1983 are barred by the State’s Eleventh Amendment immunity. Will, 491


4
  See also Ex parte Young, 209 U.S. 123, 159–60 (1908); Edelman v. Jordan, 415 U.S. 651, 664–
  68 (1974).
5
  It is true that “[i]n order to seek redress through § 1983, . . . a plaintiff must assert the violation
  of a federal right, not merely a violation of federal law.” Blessing v. Freestone, 520 U.S. 329,
  340 (1997) (emphasis in original). Here, it does not appear that the Ninth Circuit has addressed
  whether SNAP creates a federal right that is enforceable under Section 1983, but other circuits
  have held that various SNAP provisions are enforceable in a private right of action under
  Section 1983. See, e.g., Barry v. Lyon, 834 F.3d 706, 716–18 (6th Cir. 2016) (concluding
  SNAP benefits and a fair hearing under 7 U.S.C. §§ 2014(a), 2020(e)(10) are enforceable
  rights); Briggs v. Bremby, 792 F.3d 239, 244 (2d Cir. 2015) (finding the time limits of 7 U.S.C.
  §§ 2020(e)(3) and (9) privately enforceable under Section 1983).
                                                    6
U.S. at 66–67; Stilwell v. City of Williams, 831 F.3d 1234, 1245 (9th Cir. 2016); Dkt.

No. 1, ¶ 51(b), (g)–(i). Because this defect also cannot “possibly be cured by the

allegation of other facts,” Lopez, 203 F.3d at 1130, Bylsma’s Section 1983 damages

claims against the individual Defendants in their official capacity are DISMISSED

WITHOUT LEAVE TO AMEND.

      Finally, Bylsma has failed to state a claim against Governor Ige. Governor

Ige does not oversee the administration of SNAP benefits and Bylsma has not

alleged that Governor Ige engaged in any unlawful conduct.           Indeed, Bylsma

candidly admits that the Governor “committed no wrong doing and is being added

as a defendant in an effort to grant immediate relief . . .”       Dkt. No. 1, ¶ 3.

Therefore, Bylsma’s Section 1983 claim against Governor Ige is DISMISSED

WITHOUT LEAVE TO AMEND.

      2. Rehabilitation Act and Title II of the ADA

      First, Bylsma’s claims under Section 504 of the RA and Title II of the ADA

fail because he has not alleged facts establishing that he is a “qualified individual

with a disability.” A.G. v. Paradise Valley Unified Sch. Dist. No. 69, 815 F.3d 1195,

1204 (9th Cir. 2016) (listing elements of RA and ADA-Title II claim); see also

Cohen v. City of Culver City, 754 F.3d 690, 695 (9th Cir. 2014). Bylsma’s bald




                                          7
assertion that he “is qualified,” Dkt. No. 1, ¶ 2, is not enough to state a claim.

Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678–81.

      Second, a claim under Section 504 and Title II is cognizable only if the

defendant acted with a “mens rea of ‘intentional discrimination’ . . .” A.G., 815

F.3d at 1204 (citations omitted) (quoting Duvall v. Cty. of Kitsap, 260 F.3d 1124,

1138 (9th Cir. 2001)).    Here, setting aside Bylsma’s rhetorical hyperbole and

conclusory assertions, the “complaint does not contain any factual allegation

sufficient to plausibly suggest [Defendants’] discriminatory state of mind.” Iqbal,

556 U.S. at 683.

      B.    The Complaint is Dismissed in Part with Leave to Amend

      Bylsma has only stated a claim under 42 U.S.C. Section 1983 for prospective

injunctive relief against the individual DHS employee Defendants. Bylsma’s RA

and ADA-Title II claims against the DHS employees and all of the claims against

the State of Hawaii, Governor Ige, and DHS fail for the reasons discussed.

      However, because it may arguably be possible for Bylsma to allege one or

more plausible claims for relief, the Court will allow him leave to amend to the

extent allowed herein. Bylsma is not required to amend his complaint, and instead

he may opt to proceed solely on his claim for injunctive relief under Section 1983

against the DHS employee Defendants.


                                         8
       In any event, the Court will mail Bylsma a copy of a form complaint for use

in a civil pro se proceeding, such as this one. Should Bylsma choose to use the

form, he should answer all of the questions clearly and concisely.               More

specifically, Bylsma should set out each claim under a separate label or heading.

Under each claim, Bylsma must write short, plain statements telling the Court:

(1) the specific basis of this Court’s jurisdiction; (2) the legal right(s) he believes

were violated; (3) the name of the defendant(s) who violated those right(s);

(4) exactly what each defendant did or failed to do; (5) how the action or inaction of

a defendant is connected to the violation of Bylsma’s right(s); (6) what specific

injury he suffered because of a defendant’s conduct; and (7) what relief he seeks.

All facts must be alleged in the amended complaint if Bylsma chooses to file one.

III.   Conclusion

       Bylsma’s application to proceed in forma pauperis, Dkt. No. 6, is GRANTED.

This action is DISMISSED IN PART with leave to amend as set forth herein.

       Bylsma may have until January 17, 2020 to file an amended complaint. The

Court cautions Bylsma that failure to file an amended complaint by January 17,

2020 may result in the automatic dismissal of those claims that the Court has

only thus far dismissed with leave to amend in this Order.




                                           9
      The Clerk is directed to mail Bylsma a copy of form “Pro Se 1” “Complaint

for a Civil Case” to assist Bylsma in complying with the directions set forth in this

Order.

      IT IS SO ORDERED.

      Dated: December 18, 2019 at Honolulu, Hawai‘i.




David G. Bylsma v State of Hawaii, et al; Civil No. 19=00611 DKW RT; ORDER
(1) GRANTING APPLICATION TO PROCEED WITHOUT REPAYMENT
OF FEES OR COSTS; AND (2) DISMISSING ACTION IN PART WITH
LEAVE TO AMEND




                                         10
